Judgment, Supreme Court, New York County, rendered on April 27, 1972, unanimously modified, in the interest of justice, so that the sentences imposed run concurrently with the sentence of the Superior Court of California, Los Angeles, and reduced to time served. The defendant-appellant has now been incarcerated for nearly five years for crimes which essentially are larcenous in nature, and not involving violence. For reasons not altogether clear, although he was indicted in 1967, he was not finally sentenced until 1972. Meanwhile, he had been also sentenced to 14 years, indeterminately, in California, for another crime. The judge who sentenced him at that time said: “Because Mr. Duffy had cooperated with the local authorities in matters pending in California courts and because he had cooperated with and at the request of the Secret Service and Treasury people in supplying information as to counterfeiters, I told Mr. Duffy that if he was sentenced in New York I was to be notified and I would have his California sentence run concurrent *938with any New York sentence”. And it now appears the defendant will be eligible for parole in California in May of 1974. We can perceive no reason for bringing defendant back to New York again for a resentencing, and resentencing was clearly the expectations of Mr. Justice Schweitzer and Mr. Justice Postel, who presided over the pleas and sentences in New York. Assuming the California authorities find defendant worthy of parole in May of 1974, it is our view he will have then sufficiently expiated his offenses and should at that time be released. Accordingly, we modify the sentence to time served with the anticipation that if the California correctional authorities find him rehabilitated and release him, their decision will be acceptable to this court. And to this disposition, we note the District Attorney of New York County offers no objection. Concur — McGivern, P. J., Markewich, Steuer, Capozzoli and Lane, JJ.-